NO. 07-02-0044-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

FEBRUARY 4, 2002
______________________________

RONALD CLAXTON,




		Appellant


v.

SHEREE CASE, 


		Appellee

_________________________________

FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2001-516,074; HON. BLAIR CHERRY, PRESIDING
_______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.
	Ronald Claxton (appellant) attempts to perfect an appeal to this Court.  By letter
from this Court dated January 10, 2002, we informed appellant that the filing fee of
$125.00 required to perfect this appeal was outstanding and that the failure to pay same
could result in the dismissal of his case.  To date, appellant has not paid the $125.00 filing
fee as directed. 
	Due to appellant's failure to pay the filing fee, we dismiss the appeal pursuant to
Texas Rule of Appellate Procedure 42.3 (c). 
                                                                 			Per Curiam 
Do not publish.  

l">							Mackey K. Hancock
							         Justice


1.               
              
  -   
2. Further, while relator makes reference to the Interstate Agreement on Detainers
Act, [Tex. Code Crim. Proc. Ann.] art. 51.14 (Vernon 1979), neither the facts recited in his
petition nor the uncertified documents appended to it reflect that he has complied with the
requirements of that Act.  In fact, one of the exhibits appended to relator's petition appears
to be a memorandum to relator, dated August 12, 2005, from a correctional officer of the
Oklahoma institution in which he apparently is incarcerated, in which the officer offers to
assist him with the "paperwork" required under the Act.  For that reason, also, relator has
not demonstrated entitlement to the writ he seeks from this court.  See Canadian
Helicopters  Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding).